DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted was filed after the mailing date.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5-6, 9, 28-29, 32 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "number of beams" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Claim 5 depends on claim 2 and claim 1, which recite only “number of first beams” but not “a number of beams” thus it not clearly defined to which “beams” this term is referring. Examiner recommends reciting “number of first beams” in this claim and in claim 28. Claim 6 and 29 are rejected by virtue of their dependence on claim 5 and claim 28 respectively. Claim 9 and 32 are rejected similarly for reciting “the number of beams” in line 2 of claim 9. There is insufficient antecedent basis for this limitation in the claim. Claim 9 depends on claim 7 and claim 1, which recite only “number of first beams” but not “a number of beams” thus it not clearly defined to which “beams” this term is referring.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 7-9, 21, 26, 30-32 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tseng et al. (“Tseng”) (US 20180279151 A1, effective filing date of provisional application 62/475,948 filed Mar. 24, 2017).

Regarding claim 1, Tseng teaches:
A method for measurement, comprising: acquiring a measurement threshold, by a user equipment, wherein the measurement threshold is related to at least one of a cell quality or a number of first beams [Figure 6, steps 610-630, ¶0093, receive configuration with quality condition related to first set of signal beams from serving base station, see Figure 1 and section VI of provisional]; and performing a measurement, by the user equipment, when a measurement threshold requirement is met [S630, ¶0096-97measure serving cell quality based on beams ¶0098-101, S635, detect if threshold is met, proceed to S640 to measure neighbor cell, see Figure 1 and section VI of provisional].

Regarding claim 3, Tseng teaches:
The method of claim 1, wherein when the number of first beams is larger than a first threshold, the measurement threshold is related to a cell quality measurement threshold [¶0098-101 first number of beams present considered being larger than a threshold by being a “first number” defined by the network, and cell quality used to determine triggering of neighbor measurements].


The method of claim 1, wherein the measurement threshold comprises at least one of a cell quality measurement threshold or a number measurement threshold of beams [¶0099-103 number of beams and quality of cell comprise “quality condition” for measuring].

Regarding claim 8, Tseng teaches:
The method of claim 7, wherein when the measurement threshold comprises the cell quality measurement threshold and the number measurement threshold of beams, if at least one of a cell quality measurement threshold requirement and a number measurement threshold requirement of beams is met, the user equipment performs the measurement [¶0098-101 measurement performed on neighbor base station beams based on number of beams and cell quality i.e. if cell quality falls below a threshold, measurement performed].

Regarding claim 9, Tseng teaches:
The method of claim 7, wherein the number measurement threshold of beams is a threshold of the number of beams satisfying a beam quality threshold, wherein the beam quality threshold is configured by a network device, or the beam quality threshold is predetermined [ ¶0098-101, identifying a second number of beams i.e. a number of beams having quality higher than a predetermined threshold, Examiner notes that any threshold the device uses is considered predetermined unless expressly taught in the reference to be determined dynamically or non-predetermined see also ¶0093 number of beams may be signaled].

Regarding claim 21, Tseng teaches:
A user equipment, comprising a processor connected with a memory, wherein the processor is configured [¶0092 mobile terminal performs process of Figure 6, see ¶0053-54, provisional Figure 1 shows UE] to:
acquire a measurement threshold, wherein the measurement threshold is related to at least one of a cell quality or a number of first beams [Figure 6, steps 610-630, ¶0093, receive configuration with quality condition related to first set of signal beams from serving base station, see Figure 1 and section VI of provisional]; and perform a measurement, by the user equipment, when a measurement threshold requirement is met [S630, ¶0096-103 measure serving cell quality based on beams ¶0098-101, S635, detect if threshold is met, proceed to S640 to measure neighbor cell, see Figure 1 and section VI of provisional].

Regarding claim 26, Tseng teaches:
The user equipment of claim 21, wherein when the number of first beams is larger than a first threshold, the measurement threshold is related to a cell quality measurement threshold [¶0098-101 first number of beams present considered being larger than a threshold by being a “first number” defined by the network, and cell quality used to determine triggering of neighbor measurements]

Regarding claim 30, Tseng teaches:
The user equipment of claim 21, wherein the measurement threshold comprises at least one of a cell quality measurement threshold or a number measurement threshold of beams [¶0099-103 number of beams and quality of cell comprise “quality condition” for measuring].

Regarding claim 31, Tseng teaches:
The user equipment of claim 30, wherein when the measurement threshold comprises the cell quality measurement threshold and the number measurement threshold of beams, if at least one of a cell quality measurement threshold requirement and a number measurement threshold requirement of beams is met, the user equipment performs the measurement [¶0098-101 measurement performed on neighbor base station beams based on number of beams and cell quality i.e. if cell quality falls below a threshold, measurement performed].

Regarding claim 32, Tseng teaches:
The user equipment of claim 30, wherein the number measurement threshold of beams is a threshold of the number of beams satisfying a beam quality threshold, wherein the beam quality threshold [[ ¶0098-101, identifying a second number of beams i.e. a number of beams having quality higher than a predetermined threshold, Examiner notes that any threshold the device uses is considered predetermined unless expressly taught in the reference to be determined dynamically or non-predetermined see also ¶0093 number of beams may be signaled].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2, 4-6, 25, 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Tseng et al. (“Tseng”) (US 20180279151 A1, effective filing date of provisional application 62/475,948 filed Mar. 24, 2017) in view of Chen (US 20180324687 A1, effective filing date of provisional application 62/501,774 filed May 5, 2017)

Regarding claim 2, Tseng teaches:
The method of claim 1, wherein the measurement threshold is related to a cell quality measurement threshold [Tseng ¶0099-101 measurement threshold related to cell quality condition].

 Chen teaches the measurement threshold related to an offset, and the offset is a function of the number of first beams [Figure 3, 304-310, ¶0025-33, UE receives configuration and measures a cell quality for a number of beams, then applies an offset and determines a second cell quality for the same cell based on the offset, pages 11-18 of provisional, thus the threshold is related to an offset as it is related to the resulting cell quality].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tseng to include an offset. Examiner notes the recitation of “offset” is broad and any factor in determining a threshold or a quality can be considered an offset without more context. However it would have been obvious to modify Tseng to include an offset as used in Chen in order that not only the quality value of the cell be taken into account but also the number of beams considered as in ¶0025 as is a known problem in the art ¶0003.

Regarding claim 4, Tseng-Chen teaches:
The method of claim 2, wherein the offset is related to the number of first beams and a number of second beams; wherein the number of first beams is a number of qualified beams, and the number of second beams is a number of beams that is sent by a network device [Chen teaches an offset ¶0025-26 based on the plurality of beams being the best beams among beams sent by the network see rationale for combination as in claim 2, Examiner notes that any number of beams considered qualified beams as in Chen are also beams sent by the network thus there is no distinction claimed between the first and second number as both can be the same].

Regarding claim 5, Tseng-Chen teaches:
The method of claim 2, wherein when the number of first beams is less than a second threshold [Tseng ¶0098-101 wherein qualified beams may be less than N or less than an arbitrary second threshold number of beams as the beam number can vary, thus considered less than a second threshold which may be any number higher than the number of beams].
[¶0025-32 the device uses a mapping between beams and offset value and it can be argued that the beams are less than some arbitrary second threshold value as this value is not defined].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tseng to include an offset mapping as in Chen. Examiner notes that the second threshold is not defined and that the mapping being used is a contingent limitation. A second threshold can be any value and since neither Tseng nor Chen teach having less than a second threshold number of beams ,e.g. 0, the offset being determined using a mapping would not occur, and thus it is a contingent limitation that adds no patentable weight to the claim, see MPEP 2111.04 (II). On the other hand, the number of beams may always be below a second threshold, the second threshold being any number higher than the number of beams used in Tseng and Chen. Examiner recommends clarifying the second threshold, how it is determined and its value, and reciting “in response to determining the number of first beams is less than a second threshold” to avoid issues with contingent limitations. Examiner has rejected this claim under the interpretation that the number of beams is below a second threshold being a higher number than the number of beams used in Tseng and Chen, and thus it would have been obvious to utilize a mapping for the offset as in Chen who teaches this allows for higher beam counts to map to a smaller offset and measure quality based on the number of beams ¶0025-26. 

Regarding claim 6, Tseng-Chen teaches:
The method of claim 5, wherein the mapping relationship between the number of beams and the offset is configured by a network device to the user equipment through signaling, or the mapping relationship between the number of beams and the offset is predetermined [Chen ¶0025-28 offsets are stored i.e. predetermined or received from network see rationale for combination as in claim 5].

Regarding claim 25, Tseng teaches:
[Tseng ¶0099-101 measurement threshold related to cell quality condition].
Tseng teaches threshold related to a number of beams but not expressly an offset however 
 Chen teaches the measurement threshold related to an offset, and the offset is a function of the number of first beams [Figure 3, 304-310, ¶0025-33, UE receives configuration and measures a cell quality for a number of beams, then applies an offset and determines a second cell quality for the same cell based on the offset, pages 11-18 of provisional, thus the threshold is related to an offset as it is related to the resulting cell quality].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tseng to include an offset. Examiner notes the recitation of “offset” is broad and any factor in determining a threshold or a quality can be considered an offset without more context. However it would have been obvious to modify Tseng to include an offset as used in Chen in order that not only the quality value of the cell be taken into account but also the number of beams considered as in ¶0025 as is a known problem in the art ¶0003.

Regarding claim 27, Tseng-Chen teaches:
The user equipment of claim 25, wherein the offset is related to the number of first beams and a number of second beams; wherein the number of first beams is a number of qualified beams, and the number of second beams is a number of beams that is sent by a network device [Chen teaches an offset ¶0025-26 based on the plurality of beams being the best beams among beams sent by the network see rationale for combination as in claim 2, Examiner notes that any number of beams considered qualified beams as in Chen are also beams sent by the network thus there is no distinction claimed between the first and second number as both can be the same].

Regarding claim 28, Tseng-Chen teaches:
The user equipment of claim 25, wherein when the number of first beams is less than a second threshold [Tseng ¶0098-101 wherein qualified beams may be less than N or less than an arbitrary second threshold number of beams as the beam number can vary, thus considered less than a second threshold which may be any number higher than the number of beams].
Tseng teaches beams being less than a threshold but does not teach a mapping however Chen teaches the offset is determined by the number of first beams and a mapping relationship between the number of beams and the offset [¶0025-32 the device uses a mapping between beams and offset value].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tseng to include an offset mapping as in Chen. Examiner notes that the second threshold is not defined and that the mapping being used is a contingent limitation. A second threshold can be any value and since neither Tseng nor Chen teach having less than a second threshold number of beams, i.e. 0, the offset being determined using a mapping would not occur, and thus it is a contingent limitation that adds no patentable weight to the claim, see MPEP 2111.04 (II). On the other hand, the number of beams may always be below a second threshold, the second threshold being any number higher than the number of beams used in Tseng and Chen. Examiner recommends clarifying the second threshold, how it is determined and its value, and reciting “in response to determining the number of first beams is less than a second threshold” to avoid issues with contingent limitations. Examiner has rejected this claim under the interpretation that the number of beams is below a second threshold being a higher number than the number of beams used in Tseng and Chen, and thus it would have been obvious to utilize a mapping for the offset as in Chen who teaches this allows for higher beam counts to map to a smaller offset and measure quality based on the number of beams ¶0025-26. 

Regarding claim 29, Tseng-Chen teaches:
The user equipment of claim 28, wherein the mapping relationship between the number of beams and the offset is configured by a network device to the user equipment through signaling, or the mapping relationship between the number of beams and the offset is predetermined [Chen ¶0025-28 offsets are stored i.e. predetermined or received from network].

Examiner’s Note
	Examiner recommends specifying the measurement threshold as including a cell quality and a number of first beams, specifying that there are a number of second beams greater than the number of first beams transmitted by the network, the first beams being beams measured to be above a quality threshold using a configured threshold. Further and most importantly, clarifying that the offset is determined based on page 9 line 12 of Applicant’s specification being cell quality measurement threshold * (number of first beams / number of second beams) and the measurement threshold being cell quality measurement threshold + offset in response to determining the first number of beams is above a second threshold indicated by the network, and in response to determining the first number of beams is below a second threshold indicated by the network, then a mapping is used that maps the number of beams to an offset, Examiner recommending if this “number of beams” is the total beams transmitted by the network or the number of good beams. Examiner emphasizes using “in response to” instead of “when” as “when” can be considered a contingent limitation see MPEP 2111.04(II). A determination on allowance cannot be made at this time but these amendments would help in overcoming the prior art.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20190268782 A1 to Martin et al. wherein ¶0051 an offset is applied based on a number of beams in order to bias the ranking of cells based more on the number of beams offered (effective filing date based on provisional application).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L. VOGEL whose telephone number is (303)297-4322.  The examiner can normally be reached on Monday-Friday 8AM-4:30 PM ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAY L VOGEL/Examiner, Art Unit 2478